OVERTON, Justice.
We have for review Crosby v. Nationwide Mutual Fire Insurance Co., 622 So.2d 117 (Fla. 4th DCA 1993), based on certified conflict with Nationwide Mutual Fire Insurance Co. v. Phillips, 609 So.2d 1385 (Fla. 5th DCA 1992). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution. The district court in the instant case affirmed the trial court’s decision that the Nationwide policy did not afford uninsured motorist coverage to Crosby under the circumstances presented. The district court also noted that the facts of the case were identical to the facts in Phillips but noted that the Phillips court had reached the opposite conclusion. We recently quashed the decision in Phillips on the authority of World Wide Underwriters Insurance Co. v. Welker, *74640 So.2d 46 (Fla.1994). See Nationwide Mutual Fire Ins. Co. v. Phillips, 640 So.2d 58 (Fla.1994). For the reasons expressed in World Wide, we approve the decision in the instant case.
It is so ordered.
GRIMES, C.J., SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.